Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 1 of 21




                    Exhibit A
       Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 2 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:
                                                           Case No. 1:20-cv-06539 (JMF)
 Citibank August 11, 2020 Wire Transfers



                        CITIBANK’S EVIDENTIARY OBJECTIONS
                       TO DEFENDANTS’ WITNESS DECLARATIONS

        Plaintiffs respectfully submit the attached chart of objections to testimony offered in

Defendants’ Witness Declarations. To aid the Court’s review, we summarize one recurring issue.

        Defendants’ witnesses who did not learn about the August 11 Wire Transfers until after

Citibank had sent recall notices seek to testify about what they “would” have done or “would not”

have believed if they had known about the wires at the time they were sent. For example,

Greywolf’s Steven Abrams testifies that he did not learn of the transfers until after Citibank sent

recall notices, but also testifies as follows:

        •       Prior to receiving Citibank’s “error notices,” I would not have believed that the
                payments had been made by mistake. Abrams Decl. ¶ 19 (emphasis added).

        •       I certainly would not have believed that a mistake had occurred. Id. (emphasis
                added).

        •       To me [certain asserted facts] would have provided a strong indication that Revlon
                was intentionally paying down the full loan. Id. ¶ 20 (emphasis added).

        •       I would not have believed that Citibank would have accidentally paid our clients.
                Id. ¶ 21 (emphasis added).

        •       The only apparent reason that interest would have become “due on August 11 under
                these circumstances is if the full loan was being paid down. Id. ¶ 23 (emphasis
                added).

        •       Absent Citibank’s assertion of error that I learned about on August 13, 2020, it
                would have seemed far more likely to me that Citibank had made the August 11
                payments on purpose. Id. ¶ 25 (emphasis added).
       Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 3 of 21




       All of this is irrelevant speculation and improper opinion that should be excluded under

Rules 401, 602 and 701. Similar examples are identified in the charts that follow. All such

hypothetical testimony should be held inadmissible.

                                       CONCLUSION
       The Court should sustain Citibank’s objections to Defendants’ testimony.

Dated: New York, New York
       November 20, 2020
                                                   By: /s/ Matthew D. Ingber
      John F. Baughman                             Matthew D. Ingber
      Andrew H. Reynard                            Christopher J. Houpt
      THE LAW OFFICES OF JOHN F.                   MAYER BROWN LLP
      BAUGHMAN, PLLC                               1221 Avenue of the Americas
      299 Broadway, Suite 203                      New York, New York 10020
      New York, New York 10007                     (212) 506-2500
      (347) 241-6347




                                               2
                         Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 4 of 21




                                              STEVEN ABRAMS (GREYWOLF)
 ¶¶                                   Text                                                         Objection
¶ 11   “I understood from the email that Virtus had sent back funds to   FRE 602 – lack of personal knowledge, lack of foundation.
       Citibank that had been received for Greywolf CLO IV, which I
       believed was in response to the error notice that Citibank had    FRE 801 – hearsay.
       sent by that time … If Virtus had asked, I would not have
       approved a return of funds to Citibank.”

¶¶     Entire section.                                                   Mr. Abrams stated in ¶ 14 that he first became aware on the
19-                                                                      morning of August 13 that the Greywolf-managed CLOs
28                                                                       received wires. Accordingly, all of his testimony about what he
                                                                         might have done or might have believed on August 11 and
                                                                         August 12 is inadmissible.

                                                                         FRE 401 – irrelevant.

                                                                         FRE 602 – lack of personal knowledge, lack of foundation.

                                                                         FRE 701 – improper opinion testimony.




                                                                3
                           Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 5 of 21




                                                 SCOTT CARAHER (SYMPHONY)
 ¶¶                                   Text                                                     Objection
¶ 14   “During multiple phone calls during the morning and early          FRE 801 – hearsay.
       afternoon of August 12, Mr. Vaughan informed me that our
       clients had, on August 11, received full paydowns, including
       principal and interest on the 2016 Term Loans.”

¶ 38   “These persons implied that Ronald Perelman would supply the       FRE 801 – hearsay.
       necessary funding to make the payment.”




                                                                      4
                        Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 6 of 21




                                                  SCOTT CROCOMBE (HPS)
 ¶¶                                 Text                                                       Objection
¶4     “The HPS personnel who were processing the August 11 transfer FRE 602 – lack of personal knowledge.
       on the morning of August 12, made no indication to me or, as
       far as I am aware, anyone else at HPS, that those payments were
       made by mistake, as I would have expected had they perceived
       such an occurrence.”

¶ 12   “We discussed his learning that some of the 2016 Term Lenders       FRE 801 – hearsay.
       not advised by HPS, including those advised by Investcorp, had
       been paid off. He also said he was checking with Marc
       Sikoscow, one of our traders, to see whether HPS’s Client Funds
       were paid off too. Mr. Sikoscow had not yet responded to this
       inquiry.”

¶ 14   “At or around 5:00 P.M. EDT, on a separate phone call, Mr.          FRE 801 – hearsay.
       Sikoscow notified me that the entire balance of the 2016 Term
       Loans held by HPS’s Client Funds had been paid off on the
       evening of August 11, and that Citibank sent a message to HPS
       on the afternoon of August 12 claiming that the principal portion
       of the payments had been made in error.”

¶ 17   “My understanding was the complaint was being filed shortly         FRE 602 – lack of personal knowledge, lack of foundation.
       after 12:00 P.M. EDT that day. At approximately 2:00 P.M.
       EDT, I received confirmation that the complaint had been filed.”    FRE 801 – hearsay.




                                                                 5
                        Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 7 of 21




                                         FREDERICK DENT (NEW GENERATION)
 ¶¶                                   Text                                                            Objection
¶ 18   “It would not have even seemed plausible to me, but for the fact   Mr. Dent stated in ¶ 13 that he first became aware of the August
       that Citibank sent those notices, that the payment had occurred    11 Wire Transfers on the morning of August 13. Accordingly,
       by mistake.”                                                       his testimony about what he might have done, or what might
                                                                          have seemed plausible to him on August 11 or August 12 is
                                                                          inadmissible.

                                                                          FRE 401 – irrelevant.

                                                                          FRE 602 – lack of personal knowledge, lack of foundation.

                                                                          FRE 701 – improper opinion testimony.

¶ 19   “To me, that would provide strong indication that Revlon was       As above.
       intentionally paying down the full loan to each lender that
       received the payments.”                                            FRE 401 – irrelevant.

                                                                          FRE 602 – lack of personal knowledge, lack of foundation.

                                                                          FRE 701 – improper opinion testimony.

¶ 20   “It would have been inconceivable to believe that Citibank         As above.
       would have accidentally paid New Generation LP, or the larger
       universe of lenders on the Revlon Term Loans, exactly the          FRE 401 – irrelevant.
       amounts they were owed in principal and interest on outstanding
       loans.”                                                            FRE 602 – lack of personal knowledge, lack of foundation.

                                                                          FRE 701 – improper opinion testimony.




                                                                 6
                           Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 8 of 21




¶ 21   “The only apparent reason that interest would have become            As above.
       ‘due’ on August 11 is if the full loan was being paid down. In
       my experience, it is not uncommon for a loan to be prepaid; and,     FRE 401 – irrelevant.
       when it is, interest becomes due and is typically paid at the same
       time.”                                                               FRE 602 – lack of personal knowledge, lack of foundation.

                                                                            FRE 701 – improper opinion testimony.

¶¶     Entire paragraph.                                                    As above.
23 -
25                                                                          FRE 401 – irrelevant.

                                                                            FRE 602 – lack of personal knowledge, lack of foundation.

                                                                            FRE 701 – improper opinion testimony.




                                                                  7
                        Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 9 of 21




                                              JEFFREY FRUSCIANTE (BRIGADE)
 ¶¶                                   Text                                                          Objection
¶ 15   “My assumption at the time when I saw this exchange was that       FRE 602 – lack of personal knowledge, lack of foundation.
       Virtus had reached out to Citibank and confirmed how to apply
       the wire to principal and interest sub-accounts.”                  FRE 701 – improper opinion testimony.

¶ 16   “My colleague Maureen Turk asked Mr. Williams for the “value       FRE 602 – lack of personal knowledge, lack of foundation.
       date,” because administrators sometimes ask for backup for
       payments that were made weeks or even months in the past. Id.
       By asking for the value date, Ms. Turk was identifying whether
       SEI sought backup for a recent payment or an older payment.”

¶ 18   “Similarly, none of the administrators that contacted Brigade on   FRE 602 – lack of personal knowledge, lack of foundation.
       the morning of August 12 regarding the payments suggested that
       they were in error.”

¶ 21   “Even though I was skeptical of Citibank’s ‘error notices,’ it     FRE 602 – lack of personal knowledge, lack of foundation.
       became apparent to me and my colleagues, once we received
       those notices, that Citibank was claiming it was entitled to the
       return of the funds and that there would be a dispute, even
       possibly litigation.”

¶ 30   “Here, many of the administrators applied the payments to both FRE 602 – lack of personal knowledge, lack of foundation.
       principal and interest because those payments matched the exact
       amount of outstanding principal and accrued interest, making it
       clear that they were intended as paydowns on the loans.”




                                                                   8
                       Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 10 of 21




 ¶¶                                 Text                                                           Objection
¶ 30   “She transferred me to her supervisor, Javier Tapia, who         FRE 801 – hearsay.
       explained that Virtus applied the payment pursuant to a policy
       they have that no notice or verification is necessary for a
       paydown that matches outstanding principal and interest to the
       penny.”


¶ 30   “Several other administrators also applied the funds to principal FRE 602 – lack of personal knowledge, lack of foundation.
       and interest when the payments were received, including BNP
       Paribas, SEI Investments, Bank of New York Mellon, JP
       Morgan, and Northern Trust. These administrators applied the
       funds for at least fourteen different lenders: AMPI, BCF2, BCIT,
       BIGR, BLUE, CLO8, COPX, DLTA, DSTR, ISBI, JPBD, JPRP,
       LBNK, NOCA, SACR, SGMF, and SODA.”

¶ 31   Entire paragraph.                                                FRE 602 – lack of personal knowledge, lack of foundation.




                                                                9
                        Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 11 of 21




                                                 JOHN GREENE (BARDIN HILL)
 ¶¶                                      Text                                                         Objection
¶ 17   “In this initial call, Mr. Raciti told me that all of our CLOs had   FRE 801 – hearsay.
       been fully paid down by Revlon on August 11, 2020.”

¶ 30   “It would have even seemed plausible, but for those notices, that    Mr. Greene stated in ¶ 17 that he first became aware of the
       the payment had occurred by mistake.”                                August 11 Wire Transfers at approximately 6:00 pm on August
                                                                            12. Accordingly, all of his testimony about what he might have
                                                                            done or might have believed had he been involved in events
                                                                            prior to that is inadmissible.

                                                                            FRE 401 – irrelevant.

                                                                            FRE 602 – lack of personal knowledge, lack of foundation.

                                                                            FRE 701 – improper opinion testimony.

¶ 32   “Indeed, it would have been inconceivable to believe that            As above.
       Citibank would have accidentally paid lenders exactly the
       amounts they were owed in principal and interest on outstanding      FRE 401 – irrelevant.
       loans.”
                                                                            FRE 602 – lack of personal knowledge, lack of foundation.

                                                                            FRE 701 – improper opinion testimony.




                                                                   10
                       Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 12 of 21




                                           MICHAEL JOSEPHSON (GREYWOLF)
 ¶¶                                  Text                                                           Objection
¶ 13   “Sometime approximately between 11:15 a.m. and 11:30 a.m.          FRE 801 – hearsay.
       EDT, I received a phone call from Mr. Abrams advising me of
       Revlon’s paydown on the 2016 Term Loans.”

¶ 15   “At that time, I understood from the email that Mr. Varghese did FRE 602 – lack of personal knowledge, lack of foundation.
       not believe Greywolf CLO II had received a paydown.
       [citation.] I also understood from the email that Virtus had     FRE 801 – hearsay.
       already sent money back to Citibank for Greywolf CLO IV, after
       it had received the recall notice from Citibank.”

¶ 17   “I understood from that email that Greywolf CLO IV had             FRE 602 – lack of personal knowledge, lack of foundation.
       received funds from Citibank and that Virtus was trying to get
       money back that it had already returned to Citibank.”              FRE 801 – hearsay.

¶ 19   “Additionally, it would not have even occurred to me that the      FRE 602 – lack of personal knowledge, lack of foundation;
       August 11 payments were made by mistake if I had not been          speculation on hypothetical.
       advised that Citibank, the day after that transfer, sent notices
       claiming that such a mistake had occurred … To me, that would      FRE 701 – improper opinion testimony.
       have made it obvious that Revlon was paying down the loans.”
¶ 21   Entire paragraph.                                                  FRE 602 – lack of personal knowledge, lack of foundation;
                                                                          speculation on hypothetical.

                                                                          FRE 701 – improper opinion testimony.

¶ 22   Entire paragraph.                                                  FRE 602 – lack of personal knowledge, lack of foundation;
                                                                          speculation on hypothetical.

                                                                          FRE 701 – improper opinion testimony.




                                                                11
                      Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 13 of 21




                                                ERIC LEE (SYMPHONY)
 ¶¶                                Text                                                          Objection
¶6    Entire paragraph.                                                FRE 801 – hearsay.

¶7    “My immediate reaction was that Mr. Caraher was likely calling   FRE 602 – lack of personal knowledge, lack of foundation;
      Mr. Vaughan because he was upset with the operations team,       speculation.
      possibly because they had missed the paydown.”


¶7    “I concluded by writing “any error?,” which I asked, again,      FRE 602 – lack of personal knowledge, lack of foundation;
      based on my concern—from Mr. Vaughan’s mention that Mr.          speculation.
      Caraher had been calling a “ton”—that the operations team may
      be receiving blame for failing to record the paydown             FRE 801 – hearsay.
      immediately upon receipt.”




                                                             12
                       Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 14 of 21




                                              WILLIAM LENGA (TALL TREE)
 ¶¶                                   Text                                                          Objection
¶ 14   “It is my understanding that Mr. Buscher then called U.S. Bank,    FRE 602 – lack of personal knowledge, lack of foundation.
       the trustee and collateral administrator for the Grove CLOs, and
       asked for such confirmation. He then logged into his account on
       US Bank’s Pivot website and reviewed a recall notice regarding
       the amount transferred to Lockwood Grove (the “Lockwood
       Recall Notice”).”

¶ 15   “At 11:20 AM CDT, U.S. Bank confirmed that all three Grove         FRE 801 – hearsay.
       CLOs received full paydowns.”




                                                               13
                       Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 15 of 21




                                              CATHERINE MCCOY (ALLSTATE)
 ¶¶                                   Text                                                            Objection
¶ 16   “Bank of New York Mellon tagged the funds received to the           Ms. McCoy stated in ¶ 17 that she first became aware on the
       2016 Term Loan on August 11, 2020 for all five CLOs, meaning        morning of August 12 that the Allstate CLOs had received wires.
       that the funds were identified as relating to the 2016 Term Loan.   She also does not work for Bank of New York Mellon, nor is she
       Bank of New York Mellon then also applied the payments to the       on the bank loan operations team that “tagged” the funds on
       five CLOs to the appropriate principal and interest sub-            August 11.
       accounts.”
                                                                           FRE 602 – lack of personal knowledge, lack of foundation.

¶ 23   Entire paragraph.                                                   FRE 801 – hearsay. Object to the extent that the out-of-court
                                                                           statements are offered for the truth of the matter asserted. No
                                                                           objection if merely offered as verbal acts—i.e., that the
                                                                           statements were made.

¶ 24   Entire paragraph.                                                   FRE 602 – lack of personal knowledge, lack of foundation.

                                                                           FRE 801 – hearsay as to what Mr. Roth said and believed.

¶ 42   “It was also entirely possible that Revlon could have raised the    FRE 602 – lack of personal knowledge, lack of foundation.
       capital to pay off all of the 2016 Term Loans.”
                                                                           FRE 701 – improper opinion testimony.




                                                                 14
                       Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 16 of 21




                                                MELROSS MENESES (ZAIS)
 ¶¶                                 Text                                                         Objection
¶ 18   Entire paragraph.                                              FRE 801 – hearsay.

¶ 19   Entire paragraph.                                              FRE 602 – lack of personal knowledge, lack of foundation.

                                                                      FRE 801 – hearsay.

¶ 24   “To me, that would provide strong indication that Revlon was   This after-the-fact speculation about what the witness would
       intentionally paying down the full loan to each lender that    have thought is inadmissible.
       received payments.”
                                                                      FRE 602 – lack of personal knowledge, lack of foundation.

                                                                      FRE 701 – improper opinion testimony.

¶ 25   Entire paragraph.                                              This after-the-fact speculation about what the witness would
                                                                      have thought is inadmissible.

                                                                      FRE 602 – lack of personal knowledge, lack of foundation.

                                                                      FRE 701 – improper opinion testimony.

¶ 27   Entire paragraph.                                              FRE 602 – lack of personal knowledge, lack of foundation.

                                                                      FRE 701 – improper opinion testimony.




                                                              15
                        Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 17 of 21




¶ 30   Entire paragraph.                                                     FRE 602 – lack of personal knowledge, lack of foundation.

                                                                             FRE 701 – improper opinion testimony.

¶ 32   Entire paragraph.                                                     FRE 602 – lack of personal knowledge, lack of foundation.

                                                                             FRE 701 – improper opinion testimony.

¶ 33   “Another reason I would not consider prepayment to have been          FRE 602 – lack of personal knowledge, lack of foundation.
       implausible or even unlikely is that it was certainly possible that
       Revlon could have raised the capital to pay off the Term Loans.       FRE 701 – improper opinion testimony.

¶ 34   Entire paragraph.                                                     This after-the-fact speculation about what the witness would
                                                                             have thought is inadmissible.

                                                                             FRE 602 – lack of personal knowledge, lack of foundation.

                                                                             FRE 701 – improper opinion testimony.




                                                                  16
                       Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 18 of 21




                                                 MATT PERKAL (BRIGADE)
 ¶¶                                  Text                                                             Objection
¶ 35 Entire footnote                                                       FRE 401 – irrelevant, since the footnote relates to events taking
FN 6                                                                       place three months after August 11.

¶ 40   “Moreover, on November 11, 2020, Revlon announced that it           FRE 401 – irrelevant, since the paragraph relates to events
       would, once again, pay par plus accrued interest to extinguish      taking place three months after August 11.
       debt—this time, $106.8 million of its 2021 Notes, which the
       company agreed to repay in order to avoid the springing
       maturity of the 2016 Term Loans.”

¶ 41   Entire paragraph.                                                   FRE 602 – lack of personal knowledge, lack of foundation.

                                                                           FRE 701 – improper opinion testimony.

¶ 42   Entire paragraph.                                                   FRE 602 – lack of personal knowledge, lack of foundation.

                                                                           FRE 701 – improper opinion testimony.

¶ 51   Entire paragraph.                                                   FRE 602 – lack of personal knowledge, lack of foundation.

                                                                           FRE 801 – hearsay.

¶ 52   “While certain representatives of Brigade knew before I did,        FRE 602 – lack of personal knowledge, lack of foundation.
       none of the Brigade representatives who directed the UMB Bank
       actions knew of the August 11 payments prior to the filing of the
       complaint.”




                                                                17
                        Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 19 of 21




                                                JEREMY PHIPPS (MEDALIST)
 ¶¶                                   Text                                                      Objection
¶ 17   “Apparently, after learning of Citibank’s recall notice, Ms.   FRE 602 – lack of personal knowledge, lack of foundation.
       Wenderdaum gave an instruction to return those funds…”
                                                                      FRE 801 – hearsay.




                                                                 18
                       Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 20 of 21




                                              JOHN VAUGHAN (SYMPHONY)
 ¶¶                                   Text                                                         Objection
¶ 14   “Starting at approximately 8:30 A.M. PDT, I emailed or phoned     FRE 801 – hearsay.
       representatives from each of the custodians or trustees
       overseeing the accounts for Symphony’s clients who were
       invested in the 2016 Term Loans, and received confirmation
       from them that all of those Term Loans had been paid in full.”

¶ 15   Entire paragraph.                                                 FRE 801 – hearsay.

¶ 16   “Dominique Kemp, a U.S. Bank employee, responded with             FRE 801 – hearsay.
       confirmation that the money had been received and asking for a
       notice.”

¶ 17   “True and correct copies of screenshots from Symphony’s WSO       FRE 801 – hearsay.
       system, showing the date and time of Symphony’s entries, made
       at my direction, are Exhibits DX-0964-1001.”

¶ 19   “I understood him to be asking whether the paydown had been       FRE 602 – lack of personal knowledge, lack of foundation;
       an optional prepayment and whether our operations team may        speculation.
       have made an ‘error[,]’ perhaps by missing receipt of the
       paydown.”

       “I did not take Mr. Lee to be suggesting that Citibank may have
       made an error in sending our clients the exact amounts of
       outstanding principal and interest on their Term Loans.”




                                                               19
                       Case 1:20-cv-06539-JMF Document 161-1 Filed 11/20/20 Page 21 of 21




                                              GEORGE XANTHAKYS (HPS)
 ¶¶                                Text                                                          Objection
¶ 12   Entire paragraph.                                               FRE 602 – lack of personal knowledge, lack of foundation.

¶ 13   Entire paragraph.                                               FRE 602 – lack of personal knowledge, lack of foundation.

                                                                       FRE 801 – hearsay.

                                                                       DX-1129 was not produced in discovery, Plaintiffs request it in
                                                                       voir dire.

¶ 14   Entire paragraph.                                               FRE 602 – lack of personal knowledge, lack of foundation.

                                                                       FRE 801 – hearsay.

¶ 15   “In response, Craig Pence at U.S. Bank told me that they         FRE 801 – hearsay.
       received the paydown ‘late evening after 6 when people are gone
       for the day,’ and that they were working to get the notices from
       Citibank so that they could book the paydown.”




                                                             20
